IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Grady Dalmida,
Petitioner(s),
Case Number: |:17cv488
vs.
Judge Susan J. Dlott
Warden, Toledo Correctional Institute,
Respondent(s).
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United States
District Court for the Southern District of Ohio Western Division to United States Magistrate Judge
Michael R. Merz. Pursuant to such reference, the Magistrate Judge reviewed the pleadings and filed
with this Court on April 11, 2019 a Report and Recommendation (Doc. 22). Subsequently, the
petitioner filed objections to such Report and Recommendation (Doc. 25) and the respondent filed a
response to the objections (Doc. 26).

The Court has reviewed the comprehensive findings of the Magistrate Judge and considered de
novo all of the filings in this matter. Upon consideration of the foregoing, the Court does determine
that such Recommendation should be adopted.

Accordingly, petitioner’s petition is DISMISSED with prejudice (Doc. 1). Petitioner is also
DENIED a certificate of appealability. This Court CERTIFIES to the Sixth Circuit that an appeal

would be objectively frivolous, therefore, petitioner is not permitted to proceed in forma pauperis.

IT IS SO ORDERED.

Auran 4. itt

Judge Susan J. DY tt
United States ae Court
